Title: From John Adams to Robert R. Livingston, 7 September 1782
From: Adams, John
To: Livingston, Robert R.



The Hague. Sepr. 7th 1782
Sir

In answer to your letters demanding my Accots. I have the honor to enclose the three Numbers: 1. 2. 3.
No. 1 is an Account of my Salary for two years and an half, and the payment of it by Dr: Franklin, in obedience to the orders of Congress, the whole amounting to £6250. sterling.
No. 2 is the account for the purchase of the Hotel des Etats-Unis de l’Amerique, wh. amounts to 15207. florins, seven stivers, and eight Duits: Over against it, I have given Credit for the Cash I recd. fm. Messrs: de Neufvilles’ loan: six thousand, six hundred and fifty florins. I have also given Credit for 12,428. french livres and five Sols, wh. I recd. of Mr. Lagoanere in Spain. I have been informed it was the intention of Congress that the Expences of their Ministers, to the places of their Destination, shd. be borne in addition to their Salaries. The Expences, made by the Continental Navy-Board, for the accommodations of the voyage, were no doubt intended to be so, for wh: reason I have taken no notice of them in my Accots: either of the first or second voyage. But whether the expences of our horrid journey thro’ Spain, comes within the intention of Congress or not I cant tell. It was our misfortune to be cast in a leaky Ship, upon the Spanish Coast and to make a very distressing and very expensive journey by land to Paris, but whether it is the design of Congress to allow us this expence or not, I know not, and very chearfully submit to their decision. If they shd. allow it, they will erase it fm. this account No: 2. But in that Case they shd. erase another Article fm. No. 3.

No: 3. That article is the first—400 Dollars stolen out of my Chest at Dr: Franklin’s.
After I recd. my Commission fm. Congress to borrow money in Holland, Mr: Thaxter was obliged to come to assist me; but, as it was not certain that I shd. stay in Holland, it was not proper to remove my baggage fm. Paris: Accordingly I wrote to Dr: Franklin, requesting him to give house-room to my Chests, wh: he was kind eno: to agree to. They were all accordingly carried there: but while there, some thief broke out the bottom of one of my Chests and carried off four hundred Dollars, wh: I cod. never hear of. Mr: Dana and Mr: Thaxter knew the Dollars were there and Dr. Franklin knows they were stolen; and as this misfortune happened fm. my having two Commissions that called my attention different ways, and fm. no fault of mine, I think it is but reasonable I shd. be allowed it, provided Congress should charge me with the whole sum of money recd. of Mr: Lagoanere. If they shd. allow me that Sum, I dont desire to be allowed this 400. Dollars.
The 2d. Article in No. 3 is my journey to Paris. As this was an additional and double expence, arising necessarily fm. my having two Departments—one for Peace and the other for Holland, and, as it was an heavy expence, I submit to Congress the propriety of allowing it.
The other Articles in No. 3 are deductions fm. my salary: wh: Dr. Franklin wrote me, ought to be allowed me, by Congress; but he did not think himself authorised to pay me any more than my net Salary—so that all charges must fall upon me: Whereas I apprehend the intention of Congress was, that the net Salary shd. be paid me, and all necessary charges attending the payment of it, to be borne by the Public—I submit it however to their decision.
The other Articles of House-Rent, Stationary, Salaries of Clerks, Postage of letters, and Extra: Entertainments are articles, wh. Dr: Franklin wrote me he had charged to Congress, and since told me, that Mr. Jay was of the same opinion with him and me, that they ought to be. I have not sent any particular acco’t: of these things, and shall not untill I know the determination of Congress, because it is extremely difficult for me, to make up an acco’t: of them. My life has been such a wandering Pilgrimage, that I have not been able to keep any distinct acco’t: of them. They are scattered abt: in a thousand of receipts with other things, wh: will require more time to bring together, than I will spend upon it, untill I know the plea­sure of Congress. My House-rent has, upon an average, cost me more than £150. a year sterlg—altho’ mostly I have lived in furnished lodgings. I have had but one Clerk, Mr: Thaxter, to whom I hope Congress will make some Compensation for his faithfull and industrious services in addition to what I have paid him, wh. has been only £100 sterling a year. If Congress allows this to me, it may be easily added to the Acco’t: by them.
The purchase of the House is a very good Bargain. If Congress choose to pay the House-Rent of their Ministers, it will be cheaper here than any where, by reason of this purchase: If not their Minister here may pay the Interest of the Purchase-money, for rent, to Congress, as well as to another. And, in that Case, he will live at a cheaper rate than any other Minister. I have been at a small additional expence for Repairs wh: have put the house in order, but as the Acco’ts: are not yet bro’t in, I cannot exactly say the sum. When they come in I shall draw upon the Messrs: Willinks; Van Staphorst, and De la Lande & Fynje, for the money, unless I shd. have contrary orders fm. Congress.
I have ever made a large Expence for Newspapers, for the Sake of Public Intelligence, and have sent them as often as I could and in great numbers, to America. As I ever have, I ever shall send them all there, and, if Congress thinks this a proper charge to the Public, it may be added hereafter.

I have the honor to be, Sir, with very great Respect and Esteem Your humb: Servt.
John Adams


Extraordinary Entertainments I suppose mean Such as are ordered. I have none to charge.

